The power of sale contained in the will is clear and unambiguous, and leaves no doubt in regard to the intention of the testator. This relieves the case of much of the embarrassment which arises in cases where a power to sell is sought to be implied. The only question which we are called upon to consider is, whether the said power of sale is rendered inoperative and void, in consequence of the devise and bequest of the rest, residue and remainder of the estate, real and personal, to the children of the testator. The premises in question, or the avails thereof, are doubtless embraced within the last mentioned clause of the will. From a careful examination of the provisions of the will, I am of opinion that such power is valid, and that the plaintiff acquired title to the premises in question by virtue of the conveyance from the executors. The testator, by the will, directs the payment of debts, legacies and annuities, and the performance of that duty is expressly charged upon the executors. The clause devising and bequeathing all the rest, residue and remainder of the real and personal estate to the children of the testator would have the effect, according to many decisions, to create a lien upon that fund for the payment of such debts, legacies and annuities. (Reynolds v. Reynolds, 16 N.Y., 261;Tracy v. Tracy, 15 Barb., 503; Brudenell v. Boughton, 2 Atkins, *Page 537 
268.) It is quite evident that it was the intention of the testator to authorize his executors to sell any or all of his real estate, to enable them to discharge the duties and trusts imposed by the will, and thereby facilitate the settlement of the estate. But however this may be, I am clear that the devise and bequest of the rest, residue and remainder of the estate to the children was not inconsistent with the authority conferred upon the executors to sell. The effect of the two provisions construed together, was to authorize the executors to sell the real estate, and convert the same into money, and, after satisfying all claims properly chargeable against the fund, to distribute the residue among the persons entitled thereto according to said residuary clause of said will. The children of the testator would, according to this construction of the will, receive, instead of the specific property, the avails thereof arising from the sale. The Revised Statutes (vol. 3, p. 25, § 114, 5th ed.) defines a power in trust as follows: "§ 114. A general power is in trust when any person, or class of persons, other than the grantor of such power, is designated as entitled to the proceeds, or other benefits to result from the alienation of the lands according to the power." It is sufficient, if it can be gathered from the examination of the whole instrument, who are intended as the beneficiaries of the power, and what was the purpose of its execution. I am satisfied that the executors were fully authorized to sell and convey the premises in question, and that the plaintiff acquired a valid title under their deed. The decision of the General Term was correct, and the judgment should be affirmed, with costs.
All the judges concurring with LOTT, J., for affirmance of the General Term.
Judgment of the General Term affirmed. *Page 538